DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to amendment filed on 04/15/2022.
Claims 12-17 are pending. Claims 12, 15 and 16 are independent.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In regard to independent claim 15, said claim recites “ … a gesture associated with maneuvering items on a canvas of the display performs the maneuvering depending on a location of the gesture and a state of the items, wherein:
the maneuvering 1s applied to an entirety of the canvas when the gesture is not adjacent the item,
the maneuvering is applied to the item itself when the gesture is adjacent the item and the item is not in select mode, and
the maneuvering is applied to contents of the item when the gesture is adjacent the item and the item is in select mode.” which is unclear as there is no description found for the recited features in particular, section underlined above. Paragraph 0016 (in the summary section) is the only place that recites same claim language but void of any description in the detailed description section. In other words, specification is void of any description in the detailed description section with figures and illustrations and examiner is unable to determine the boundary of the recited claim.

In regard to independent claim 16, said claim recites “… on condition that a user has activated a window, the gesture moves the object on the virtual canvas,
on condition that the user has activated an annotation function for the window the gesture performs an annotation on the object,
on condition that the user has activated additional functions for the window, the gesture edits contents within the object.” which is unclear as there is no description found for the recited features in particular, section underlined above. Examiner reviewed cited paragraph 0181, and 0182 but there is no description found underlined part of the claimed subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.



In regard to independent claim 15, said claim recites “ … a gesture associated with maneuvering items on a canvas of the display performs the maneuvering depending on a location of the gesture and a state of the items, wherein:
the maneuvering 1s applied to an entirety of the canvas when the gesture is not adjacent the item,
the maneuvering is applied to the item itself when the gesture is adjacent the item and the item is not in select mode, and
the maneuvering is applied to contents of the item when the gesture is adjacent the item and the item is in select mode.” which is unclear as there is no description found for the recited features in particular, section underlined above. Paragraph 0016 (in the summary section) is the only place that recites same claim language but void of any description in the detailed description section. In other words, specification is void of any description in the detailed description section with figures and illustrations and examiner is unable to determine the boundary of the recited claim.

In regard to independent claim 16, said claim recites “… on condition that a user has activated a window, the gesture moves the object on the virtual canvas,
on condition that the user has activated an annotation function for the window the gesture performs an annotation on the object,
on condition that the user has activated additional functions for the window, the gesture edits contents within the object.” which is unclear as there is no description found for the recited features in particular, section underlined above. Examiner reviewed cited paragraph 0181, and 0182 but there is no description found underlined part of the claimed subject matter; thus, examiner is unable to determine the boundary of the recited claim.

Examiner’s Comment
As discussed above, there is no descriptions found in the disclosure for claim 15 and 16 that can set the boundary of the claim. However, in an effort to examining the application with merit, examiner interpreted claimed invention in very high level something like "multiple input detection system that facilitates at least two users provide input simultaneously and independently" which is supported by the disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Carpenter et al. (U.S. Patent 7,620,901; hereinafter “Carpenter”).

In regard to independent claim 15, Carpenter teaches A system, including: an interactive display including a sensor and a display; and
a computer in communication with the display, the computer including a sensor driver that responds to inputs from the sensor, wherein a gesture associated with maneuvering items on a canvas of the display performs the maneuvering depending on a location of the gesture and a state of the items, wherein:
the maneuvering 1s applied to an entirety of the canvas when the gesture is not adjacent the item,
the maneuvering is applied to the item itself when the gesture is adjacent the item and the item is not in select mode, and
the maneuvering is applied to contents of the item when the gesture is adjacent the item and the item is in select mode (col 4, lines 50-54).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected  under 35 U.S.C. 103 as obvious over An et al. (US Publication 2008/0094467; hereinafter “An”) in view of Carpenter et al. (U.S. Patent 7,620,901; hereinafter “Carpenter”).

In regard to independent claim 12, An teaches In a computing environment, the computing environment having a multiple input detection system including a detector that detects and transmits multiple simultaneous user inputs from different users at a same time, a method for processing inputs from different users across multiple application windows of one or more applications displayed on a single display of a user interface, resulting in a multi-user graphical user interface (GUI), the single display having a canvas displaying multiple application windows, the method comprising:
on condition that the single display is operating in muti-person mode, dividing the single display into at least two sections (An, paragraph 0043).

An is silent on each section providing an independent view of the canvas, wherein a canvas maneuver within a section that is not within a window of that section affects only a view of the canvas within that section.
Carpenter teaches a system associated with displaying multiple sections for plurality of users wherein said system teaches each section providing an independent view of the canvas (col 4, lines 54-56), wherein a canvas maneuver within a section that is not within a window of that section affects only a view of the canvas within that section (col 4, lines 64-66).

An and Carpenter are analogous art because they are from same field of endeavor, a system associated with displaying multiple sections for plurality of users.
Therefore,  before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Carpenter, allowing user to provide input independently and propagating object’s change to rest of users by updating the entire canvas, to An. Motivation for doing so would have been to display updated objects in real time to all user and make the system more meaningful when it comes to providing collaborative inputs.
In regard to dependent claim 13, An modified by Carpenter teaches canvas maneuver includes at least one of panning, pinching or zooming (col 4, lines 38-41; “Note: touch screen capable of taking panning or pinching or zooming input”).

In regard to dependent claim 14, An modified by Carpenter teaches a window maneuver of a window within a section affects a view of the window for all sections viewing that window (col 4, lines 64-66).

Claims 16-17 are rejected  under 35 U.S.C. 103 as obvious over An et al. (US Publication 2008/0094467; hereinafter “An”) in view of Ferri et al. (U.S. Publication 2013/0091457; hereinafter “Ferri”).

In regard to independent claim 16, An teaches a system, including:
multiple computing systems, each computing system including at least one interactive display and at least one input and a computer in communication with the display that includes a virtual canvas, wherein portions of the virtual canvas are displayed on each display;
a gesture associated with maneuvering objects on the virtual canvas of the display performs maneuvering depending on a state of an object (An, paragraph 0043).
An is silent regarding on condition that a user has activated a window, the gesture moves the object on the virtual canvas,
on condition that the user has activated an annotation function for the window the gesture performs an annotation on the object,
on condition that the user has activated additional functions for the window, the gesture edits contents within the object.

Ferri teaches a system associated with maneuvering objects wherein on condition that a user has activated a window, the gesture moves the object on the virtual canvas,
on condition that the user has activated an annotation function for the window the gesture performs an annotation on the object,
on condition that the user has activated additional functions for the window, the gesture edits contents within the object (Figure 2; “Note: clicking on ‘Edit’ button contents of the object is edited; and upon selecting window triggers activating window where user can move (panning) the selected window).

An and Ferri are analogous art because they are from same field of endeavor, a system associated with maneuvering objects in graphical user interface.
Therefore,  before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Ferri, performing various maneuvering of object based on various input, to An. Motivation for doing so would have been to implement legacy maneuvering gestures/input (e.g. selecting window and moving, editing content of the window by entering edit mode) and reduce the learning curve of customers or user of the system.
In regard to dependent claim 17, An modified by Ferri teaches additional functions being editing the document wherein including snapshot function is an obvious alternative to those skilled in the art (figure 2).

Response to Arguments
Applicant’s argument with respect to claims 12-17 are considered but are moot in view of new grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blank et al. US 2016/0334781 – Teaches a system having split screen display two pages in two sections.
Esenther US 2002/0138624 – Teaches a collaborative browsing wherein independent user can provide input independently. 
Anderson US 2003/0189597 – Teaches a multi-user graphical user interface having split screen including distinct application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Reza Nabi/
Primary Examiner, Art Unit 2175